Title: James Madison to Baron Alexander von Humboldt, 12 March 1833
From: Madison, James
To: Von Humboldt, Baron Alexander


                        
                            
                                
                            
                            
                                
                                    
                                
                                March 12. 1833—
                            
                        
                        Will you permit me, my dear Baron, after such an oblivious lapse of time, to recall myself to you by a few
                            lines introducing Professor Hoffman, who fills with distinguished qualifications the Chair of Law in the University of
                            Maryland. He is about to take a look at Europe; and will be particularly gratified by an opportunity of paying his
                            respects to one, whose fruitful genius, philosophical researches, & moral excellencies, have given him so high a
                            rank every where, among the benefactors of science and humanity.
                        Mr Hoffman will be able to give you, whatever information may be desired, concerning his own country, in the
                            destinies of which you have taken a philanthropic interest. You intimated once, that the unscrutinized Region of which it
                            makes a part, offered physical attractions to another voyage across the Atlantic. To those wd. now be added a different
                            one in the effect of our political Institutions, in a period of twenty years, on our National growth features and
                            Condition. There may be little hope now, that a fulfilment of your original intention, would be compatible with the many
                            interesting demands on your time else where. I can only assure you therefore, that, on a more favorable supposition, you
                            wd. no where be welcomed by more general gratulations than among the Citizens of the U. States; [?] that if the
                            contingency should fall within the short span of life remaining to me, I shall be second to none of them in the sincerity
                            of mine.
                        Mrs Madison not having forgotten the pleasure afforded by the few social days passed at Washington, begs to
                            be joined in the homage and all the good wishes which I pray you to accept.
                        
                            
                                J. M.
                            
                        
                    